 In the Matter of PETER J.SCHWEITZER, INC.andAMERICAN FEDERATIONOF LABORCase No. B-5539.-Decided July 3,1943Proskauer, Rose, GoetzdMendelsohn, by Mr. Arthur E. Reymant,of New York City for the Company.Mr. Samuel R. Isard,of Newark, N. J., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisenconcerning the representation of employees of Peter J.Schweitzer, Inc., Elizabeth, New Jersey, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before James C. Paradise, Trial Examiner.Said hearing was held at Newark, New Jersey, on June 16, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPeter J. Schweitzer, Inc., is a New York corporation. It operatesplants at Elizabeth and Spottswood, New Jersey, where it is engagedin the business of manufacturing paper products; both plants areinvolved herein.During the past year, the Company purchased rawmaterials valued in excess of $100,000, of which 90 percent was shipped51 N. L. R. B., No. 1.3.44 PETER J.SCHWEITZEIR, INC.45to the plantsfrom points outsideof the State of NewJersey.Duringthe sameperiod the Company manufactured productsvalued in excessof $100,000, approximately 90 percent of which was shipped to pointsoutside of the State of New Jersey.The Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.IT.THE ORGANIZATION INVOLVEDAmerican Federation of Laboris a labor organizationadmittingemployees of the Company tomembership.III.THE QUESTION CONCERNING REPRESENTATIONOn April 19, 1943, the Union requested recognition as exclusivebargaining agent for the employees of the Company.The Companyinformed the Union that such recognition would not be granted unlessand until the Union was certified by the Board.A statement prepared by the Regional Director, and introduced in,evidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found to be appro-priate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesat the Elizabeth plant, exclusive of supervisors and office employees,constitute an appropriate unit.The Company does not oppose theclassification of employees proposed by the Union, its position beingconfined to the contention that the employees at the Spottswood plantshould also be included in the unit requested by the Union.At the Elizabeth plant the Company manufactures cigarette, carboncondenser paper, while at the Spottswood plant, only cigarette paperismanufactured.Each of the plants constitutes a complete manufac-turing unit and performs all necessary manufacturing operations fromthe receipt of the raw materials to the shipment of the finished product.The plants are approximately 28 miles apart, and each plant dependson the area immediately adjacent to it for its personnel.Although'The statement shows that the Union submitted 115 application-for-membership cards,all of which bear apparently genuine signatures,and 95 of which bear names which appearon the Company's Elizabeth plant pay-roll list.None of the cards submitted bear the nameof,any employee on the Spottswood plant pay-roll list.All the cards are dated in 1943,with the exception of 1 which is undated.There are approximately 195 employees in theapproprate unit. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome clerical work for the Spottswood plant is done at the Elizabethplant, each plant has its own clerical force, prepares and handles itsown pay roll, and has its own employment office. In general, there isno interchange of production employees, but occasionally maintenanceemployees of one plant do work at the other. The record revealsthat the Union has made no attempt to organize the employees ofthe Spottswood plant. .We are of the opinion that, although a two-plant unit would notbe inappropriate if organization had extended to both plants, thestate of the employees' self-organization indicates the present pro-priety of a unit limited to employees at the Elizabeth plant.2Wefind, therefore, that all the production and maintenance employeesof the Company at the plant located at Elizabeth, New Jersey, exclud-ing supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, and office employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit.Although the Company requestedthat only employees who have been employed for a period of 3 monthsat the time of the Direction of Election should be eligible to vote,no reason appears for departing from our customary practice.Ac-cordingly, those eligible to vote shall be employees who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby2 SeeMatter of Max Pollock & Company,Inc.,38 N.L. R. B. 966.-3 The Company contends that employees in the armed forces should be afforded an oppor-tunity to vote by mail.The'delays and difficulties incident to balloting by mail caused usto discontinue the practice since December 1941.Our armed forces are at present farmore widely scattered.Accordingly,we shall not provide for balloting by mail.Matter ofIf.C.Mahon Company,49 N. L. R. B.142; Matter of Wilson & Co.,Inc.,37 N. L. R. B.944.However,we recognize the right of employees in the armed forces to vote by grantingeligibility to such of them as appear in person at the polls,as is our usual practice PETER J. SCHWEITZER, INC.47DIRECTEDthat, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Peter J.Schweitzer, Inc., Elizabeth, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the(late of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhetheror notthey desire to be represented by American Federationof Labor forthe purposes of collective bargaining.